Citation Nr: 1332757	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-11 412	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from October 1953 to October 1956 and from January 1957 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In March 2012, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of that hearing has been associated with the claims file.  In August 2012, the Board remanded the above issues for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the appeal in August 2012 to obtain an opinion as to the origins of the Veteran's upper extremities peripheral neuropathy as well as an opinion addressing the effects of all of his service-connected disabilities on his unemployability.  

As to the service connection claims, the August 2012 VA examiner opined that the claimant's current upper extremity peripheral neuropathy was not due to or aggravated by his diabetes mellitus because the claimant started having neurological problems in his upper extremities two or more years before he had diabetes mellitus.  

However, a review of the record on appeal reveals that the Veteran has carried a diagnosis of type 2 diabetes mellitus since 1997, but the record is silent as to any complaints, diagnoses, or treatment for adverse neurological symptomatology of the upper extremities, [apart from residuals of the Veteran 2001 stroke (i.e., left upper extremity weakness], until approximately 2007.  Therefore, the basis for the examiner's opinion should be clarified 

As to the claim for a TDIU, the August 2012 VA examiner also opined that the Veteran is "employable as long as he need not type nor write and consideration of memory loss and comprehension be considered."  However, the Board does not find this opinion fully responsive to the question it posed.  Moreover, the Veteran may yet establish service connection for additional disabilities which could impact the TDIU determination.  

While the appeal is in remand status, any outstanding records of pertinent treatment should be obtained and added to the record.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities since January 2013.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records, including all VA treatment records since January 2013. 

2.  After undertaking the above development to the extent possible, obtain an addendum to the August 2012 VA examination by the same examiner or another qualified examiner.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims folder, the examiner should respond to the following:

	a.  Considering the medical documents reflecting a diagnosis of diabetes in 1997, and upper extremity neurologic complaints beginning years after that, is it at least as likely as not, that the Veteran's service connected type 2 diabetes mellitus caused or aggravated (permanently worsened) any upper extremity peripheral neuropathy?

	b.  Is it at least as likely as not, that the Veteran's service-connected disabilities, individually or in the aggregate, and without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation? 

	The Veteran's service connected disabilities include:

	Residuals of prostate cancer rated 60 percent;
	Post traumatic stress disorder rated 50 percent;  
	Diabetes mellitus rated 20 percent;
	Tinnitus rated 10 percent;
	Left lower extremity peripheral neuropathy 
	rated 10 percent; 
	Right lower extremity peripheral neuropathy 
	rated 10 percent;
	Bilateral hearing loss rated 0 percent; and 
	Dermatophytosis rated 0 percent.  
  

The reasons for the conclusions offered should be explained. 

If it is necessary to examine the Veteran to provide the requested opinions, that should be arranged.  

If the examiner cannot provide an answer to either of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.  

3.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

